Citation Nr: 0917507	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-12 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right ankle contusion (right ankle disability).

2.  Entitlement to service connection for bilateral hip 
numbness, to include as secondary to service-connected right 
ankle disability.

3.  Entitlement to service connection for bilateral lower 
extremity numbness, to include as secondary to service-
connected right ankle disability.

4.  Entitlement to service connection for a chronic vision 
disorder.

5.  Entitlement to service connection for right ear hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
October 1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
RO that, in pertinent part, continued the 10 percent 
evaluation for residuals of right ankle contusion, and denied 
entitlement to service connection for bilateral lower 
extremity numbness, hip numbness, a vision disability, 
bilateral hearing loss, and tinnitus.  The Veteran filed a 
timely appeal of these determinations to the Board.  

As the Veteran is in receipt of less than the maximum 
schedular rating for his service-connected residuals of right 
ankle contusion, this issue remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  The Veteran's residuals of right ankle contusion are not 
productive of marked limitation of motion of the ankle.

2.  The medical evidence of record does not establish that 
the Veteran has not had a vision disability, right ear 
hearing loss, or a condition manifested by bilateral hip 
numbness during the appeal period.

3.  Tinnitus, and a disability manifested by bilateral lower 
extremity numbness, to include bilateral peripheral 
neuropathy, were not incurred in or aggravated by active 
service or a service-connected disability.

4.  The Veteran's left ear hearing loss is shown as likely as 
not to have had its onset following noise exposure during the 
Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for residuals of right ankle contusion 
have not been met.  U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Codes 5271 (2008).  

2.  The Veteran does not have a vision disability, right ear 
hearing loss, or a condition manifested by bilateral hip 
numbness that was incurred in or aggravated by active 
service, nor are such disabilities presumed to have had their 
onset in service or shown to be caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).

3.  Tinnitus, and a disability manifested by bilateral lower 
extremity numbness, to include bilateral peripheral 
neuropathy, were not incurred in or aggravated by active 
service or a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

4.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by left ear hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In letters dated in September 2003, July 2005, December 2006, 
April and June 2008, the RO provided the Veteran with the 
required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b) with respect to the claims, including notice that 
a disability rating and effective date will be assigned if 
service connection is awarded, see Dingess v. Nicholson, 19 
Vet. App. 473 (2006), and including notice regarding his 
increased-compensation claim for residuals of a right ankle 
contusion, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Veteran was also generally invited to send 
information or evidence to VA that may support the claims, 
was advised of the basic law and regulations governing the 
claims, the basis for the decisions regarding the claims, and 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on the Veteran's behalf.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).

Contrary to VCAA requirements, some of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The timing deficiency was cured by 
readjudication of the claims in a June 2008 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the Veteran and his 
representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

II.  Increased Rating Claim

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where an increase in the level of a service-connected 
disability is at issue, as it is in the Veteran's case, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In this regard, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  
	
In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where a Veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Ratings Schedule, the diagnosed condition will be evaluated 
by analogy to closely-related diseases or injuries in which 
not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.  

Here, the Veteran contends that his service-connected 
residuals of right ankle contusion warrant a higher 
evaluation.  

The Veteran's disability is currently evaluated as 10 percent 
disabling under Diagnostic Code 5271.  Diagnostic Code 5271 
provides ratings based on limitation of extension of the 
ankle.  Moderate limitation of motion of the ankle is rated 
as 10 percent disabling; and marked limitation of motion of 
the ankle is rated as 20 percent disabling.  38 C.F.R. § 
4.71a.  Normal range of motion of the ankle is 20 degrees 
dorsiflexion and 25 degrees plantar flexion.  See 38 C.F.R. 
§ 4.71a, Plate II.

The medical evidence in this case consists primarily of VA 
fee basis examinations dated in December 2003, June 2005, and 
February 2007.  The December 2003 examiner noted the 
Veteran's medical history for the record, to include his in-
service right ankle injury.  The Veteran was noted to have 
symptoms of pain and aching in the ankle, calf, knee and 
thigh.  He was indicated to have weakness of the ankle joint 
that caused him to fall at times.  He was also noted to have 
numbness of the ankle.  The examiner noted that the Veteran's 
ankle disability caused some functional impairment in that he 
was not able to stand for long periods of time and had lost 
some work time.  Upon examination, the Veteran was indicated 
to have no evidence of heat, redness, swelling, or effusion.  
Dorsiflexion and plantar flexion were limited due to pain 
with Veteran not allowing movement beyond these limits.  
Range of motion of the right ankle was 0-15 degrees 
dorsiflexion 0-30 degrees plantar flexion.  Range of motion 
of the ankle was not additionally limited by fatigue, 
weakness, lack of endurance or incoordination.  X-rays 
revealed a moderately sized posterior plantar calcaneal spur, 
but otherwise normal right ankle.  The Veteran was noted to 
have difficulty with prolonged weight bearing and walking for 
long periods of time.  

The Veteran was again examined by VA in June 2005.  The 
Veteran's medical history with respect to his right ankle was 
again noted for the record.  Upon examination, the Veteran 
was noted to have swollen lateral malleolus, both sides, 
right far worse than left.  There was no deformity as far as 
dorsiflexion, plantar flexion, inversion, and eversion.  
There was no ankylosis.  Range of motion of the right ankle 
was dorsiflexion of 10 degrees with pain throughout the 
motion and plantar flexion of 45 degrees.  There was no issue 
of further loss with repetitive motion or flareup; he stated 
only with weight bearing.  X-rays revealed a small posterior 
plantar calcaneal spur.  The Veteran was diagnosed with right 
ankle calcaneal spur.  

Finally, the Veteran was afforded a VA fee basis examination 
dated in February 2007.  The Veteran's medical history was 
noted for the record.  He reported symptoms of weakness, 
swelling, giving way, and pain.  The Veteran indicated that 
the pain was constant and traveled from the right ankle to 
the right knee and hip.  Pain was noted to be elicited by 
physical activity and sometimes came by itself.  Functional 
impairment was noted to be limitations on prolonged standing, 
walking, and running.  Examination of the right ankle 
revealed guarding of movement on the right, ankle joints not 
in any fixed position or ankylosis.  Range of motion on the 
right was noted to be dorsiflexion of 20 degrees and plantar 
flexion of 30 degrees.  After repetitive use, the Veteran was 
noted to be additionally limited by pain, weakness, and lack 
of endurance, without evidence of incoordination or fatigue.  
Major functional impact on the right was noted to be due to 
pain.  Additional limitation in degrees was indicated to be 
zero.  The examiner found that there was no change to the 
diagnosis of right ankle contusion.

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the Veteran's right 
ankle disability.  Under Diagnostic Codes 5271, a higher 
evaluation is not warranted unless the disability is found to 
be productive of marked limitation of motion of the ankle.  
The range of motion figures of 10 and 20 degrees dorsiflexion 
and 30 to 45 degrees plantar flexion are close enough to the 
normal 20 degrees dorsiflexion and 45 degrees plantar flexion 
to warrant the conclusion that the limitation of motion was 
moderate rather than marked during the entire appeal period.

Thus, none of the VA examinations noted limitation of motion 
of the right ankle to be marked.  While some limitation of 
motion was noted, it can only be described as moderate in 
each of the examinations of record.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain and weakness, as 
noted above, two of the examiners indicated that the Veteran 
had additional limitation beyond what is reflected on the 
examination reports because of pain, fatigue, weakness, lack 
of endurance, or incoordination after repetitive use.  In 
addition, while the February 2007 examiner found additional 
limitation due to pain, weakness, and lack of endurance after 
repetitive use, the examiner also found that there was no 
evidence of incoordination or fatigue after repetitive use.  
This examiner also noted additional limitation in degrees was 
zero.  The Board therefore holds that a higher evaluation 
under the provisions of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's disability reflects an 
exceptional or unusual a disability picture so as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  To the extent that the 
criteria in Diagnostic Code 5271 do not reasonably describe 
the Veteran's disability level and symptomatology, see Thun 
v. Peake, 22 Vet. App. 111 (2008), there is no indication 
that the disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


III.  Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  A vision disability, right ear hearing loss, and a 
condition manifested by bilateral hip numbness.

First, with respect to the Veteran's claimed vision 
disability, the Board notes that the Veteran was seen for a 
routine eye examination in September 2005.  The Veteran was 
assessed with ametropia and found to have no evidence of 
ocular pathology.  The Board notes that ametropia is a 
refractive error of the eyes.  

Next, with respect to the Veteran's claim for right ear 
hearing loss, the Board notes that the Veteran has not been 
diagnosed with right ear hearing loss for VA purposes.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The medical evidence for hearing loss in this case consists 
of VA fee basis examinations dated in June and August 2005.  
In neither of these examinations did the Veteran's right ear 
hearing loss meet the minimum standard for hearing loss set 
out in 38 C.F.R. § 3.385.  

Finally, with respect to the Veteran's claim for bilateral 
hip numbness, the Veteran was afforded two VA fee basis 
examinations in order to determine whether the Veteran has a 
condition manifested by bilateral hip numbness and if so, 
whether such condition is related to his service or his 
service-connected right ankle disability.  

On the June 2005 VA fee basis examination, after examining 
the Veteran and noting his complaints, the examiner found no 
pathology regarding the Veteran's hips.  An additional 
examination dated in February 2007 came to the same 
conclusion.  After examining the Veteran, the examiner stated 
that, for the Veteran's claimed condition of bilateral hip 
condition with numbness secondary to right ankle contusion, 
there is no pathology to render a diagnosis.  And at the end 
of the examination report, the examiner again stated that 
"[t]he Veteran does not demonstrate bilateral hip condition 
on this examination."

Based on the foregoing, the Board finds that the Veteran's 
claims must be denied.   The Veteran has not been diagnosed 
with any vision, right ear hearing loss or bilateral hip 
disability during the appeal period.  And without such a 
diagnosis, a claim of service connection for any of these 
conditions cannot be sustained.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 
1353 (Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997)).  
In addition, the Board notes that, while the Veteran has been 
diagnosed with ametropia of the eyes, under 38 C.F.R. 
§ 3.303(c) congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  And with respect to the Veteran's 
pain symptoms, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  

In reaching this conclusion, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

B.  Tinnitus, and a disability manifested by bilateral lower 
extremity numbness.

The Veteran next claims that he has tinnitus and a disability 
manifested by bilateral lower extremity numbness, and that 
these conditions are the result of his active service.    

With respect to the Veteran's lower extremity claim, the 
medical records indicated that the Veteran has been diagnosed 
with lower extremity peripheral neuropathy.  The medical 
records also note that the Veteran has been diagnosed with 
diabetes mellitus type II.  The Veteran is also service-
connected for chronic lumbosacral strain associated with 
residuals of right ankle contusion.

In order to determine whether the Veteran's bilateral lower 
extremity condition is related to his active service or his 
service-connected right ankle disability, the Veteran was 
afforded VA examinations dated in June 2005 and February 
2007.  

The June 2005 examiner noted that this condition hah been 
claimed and diagnosed as chronic lower back dysfunction.  A 
neurological examination found abnormal motor and sensory 
function, with lateral leg and feet sensory dysesthia.  
Reflexes of the  right knee were 3+ and brisk, 2+ in the 
ankle.  On the left, reflexes were 3+ and brisk and 2+ in the 
ankle.  He also had mild clonus and spasticity.  He was 
diagnosed with diabetic peripheral neuropathy.  

The Veteran was again examined in February 2007.  A 
neurological examination was conducted.  The examiner found 
no involvement of the peripheral nerves.  In the lower 
extremities, the examiner found normal motor and sensory 
function.  Deep tendon reflexes at the knees and ankles were 
2+ and equal bilaterally.  No diagnosis regarding a lower 
extremity disability was offered.  

With respect to the Veteran's tinnitus claim, the Board notes 
that the claims file contains several opinions regarding 
whether the Veteran's diagnosed tinnitus is related to his 
military service.

The Veteran was examined for his hearing in June and August 
2005, and February 2006.  The June 2005 examiner noted the 
Veteran's history of noise exposure in service and after 
service.  He noted that the Veteran reported tinnitus for the 
past 7 years that began after routine noise exposure in 
service.  An addendum to his report clarified that this 
examiner found that the Veteran's tinnitus was not likely 
related to his military service, and more likely due to the 
medical complex involving his migraine headaches and 
imbalance.

An additional examination, dated in August 2005, also 
diagnosed tinnitus.  This examiner also noted the Veteran's 
history of noise exposure in service and after service.  The 
examiner stated that the Veteran's tinnitus was due to noise 
exposure and was 50% service related.  An addendum to this 
report clarified that the Veteran's tinnitus was more likely 
than not related to noise exposure during military service.

Finally, the Veteran was afforded a third examination dated 
in February 2006.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the report.  
After reviewing the Veteran's medical records, the examiner 
found that the Veteran's tinnitus was not reported until 1983 
and that it was not likely that the reported tinnitus was due 
to military noise exposure. 

Based on the foregoing, the Board finds that the evidence is 
against the Veteran's claims.  Here, the Board notes that the 
Veteran has been diagnosed with bilateral diabetic peripheral 
neuropathy.  The examiner that diagnosed this disability, 
however, did not relate this disability to the Veteran's 
service or his service-connected back or right ankle 
disabilities.  Here the Board notes that the Veteran is not 
service-connected for diabetes mellitus, and also notes that 
the February 2007 examiner did not find the Veteran to have a 
lower extremity disability.    

And with respect to his tinnitus, the weight of the medical 
evidence is against this claim. While one of the examiners 
did indicate a positive nexus to noise exposure in service, 
two other VA examiners came to the opposite conclusion.  The 
Board finds in this case that the opinions of the June 2005 
and February 2006 examiners should carry the most weight in 
this case.  Both the June 2005 and February 2006 opinion 
contained some explanation of why the conclusion of a lack of 
nexus was reached.  The addendum to the June 2005 examination 
indicated that the tinnitus was more likely related to an 
underlying medical complex which also involved headaches and 
imbalance, rather than to service, and the February 2006 
opinion cited the lengthy time between service and the 
initial report of tinnitus.  The addendum to the August 2005 
examination report stated only that tinnitus was more likely 
related to noise exposure during service without further 
explanation.  Because the opinions finding a lack of nexus 
contained more reasoning than the opinion finding such a 
nexus, the Board holds that the opinions finding a lack of 
nexus are entitled to greater weight.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed).

In making these determinations, the Board does not question 
the sincerity of the Veteran's belief that he has 
disabilities that are due to his service or a service-
connected disability.  The Veteran, however, is not competent 
on his own to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

On these facts and upon application of the relevant laws and 
regulations, the preponderance of the evidence is against the 
Veteran's claims.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
appellant's claim for service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

C.  Left ear hearing loss.

Finally, the Veteran contends that service connection is 
warranted for left ear hearing loss.  

Here, the Board notes that the Veteran has been diagnosed 
with left ear hearing loss for VA purposes.  Although the 
Board has reviewed the lay and medical evidence in detail, 
the Board will focus its discussion on evidence that concerns 
whether the Veteran's left ear hearing loss is related to a 
disease or injury in service.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

In order to determine whether the Veteran's disability is 
related to his active service, the Veteran was afforded three 
VA fee basis examinations in connection with his claim.  The 
examinations dated in June and August 2005 both diagnosed the 
Veteran with left ear hearing loss for VA purposes.  The June 
2005 examiner did not offer an opinion regarding etiology for 
the Veteran's hearing loss.  The August 2005 examiner 
indicated that the Veteran's hearing loss is 50% service-
related and is likely as not 50% related to his post service 
occupation.  The August 2005 examiner clarified his opinion 
in an addendum and found that the Veteran's hearing loss was 
"more likely than not related to noise exposure during 
military service."

The Veteran's medical records were again examined in February 
2006.  The examiner noted the Veteran's medical history and 
history of noise exposure and concluded that the Veteran's 
hearing loss is not likely related to military noise 
exposure.

Following a careful review of the record, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for left ear hearing loss is warranted.  
In the present case, the Board finds the there are two 
medical opinions in the record, one positive and one 
negative.  Both examiners noted the Veteran's service and 
post service noise exposure and came to opposite conclusions.  
The Board therefore finds that the evidence is in relative 
equipoise and the benefit of the doubt should be weighed in 
the Veteran's favor.  

Resolving such reasonable doubt in the Veteran's favor, the 
Board finds that service connection for left ear hearing loss 
is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An evaluation in excess of 10 percent for residuals of right 
ankle contusion is denied.

Service connection for bilateral hip numbness is denied.

Service connection for bilateral lower extremity numbness, to 
include bilateral lower peripheral neuropathy, is denied.

Service connection for a chronic vision disorder is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for left ear hearing loss is granted.  




____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


